DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0238361 to Janis et al. (hereinafter Janis) in view of US 6,482,067 to Pickens (hereinafter Pickens).
Regarding claims 1 and 10, Janis teaches a system, and method therefor, comprising:
a server computer (e.g., game server in par. 35) which communicates with a plurality of remote computers (e.g., client systems in par. 35), and is programmed to create signals that cause a display to be created on the remote computers (e.g., the server maintains application data of the game, processes inputs, updates and/or synchronizes the game state and transmits instructions to the client systems for executing the game in at least par. 35), where the display creates a virtual world which displays multiple virtual pets associated with a user of a remote computer (see at least Figs. 3, 5, and 7-10),

Furthermore, Janis teaches that the server computer carries out the simulated breeding and provides the virtual offspring (e.g., a ram and ewe may breed to create at least one lamb; see at least pars. 56-60).  The virtual offspring does not include any redemption code.  Therefore, Janis teaches the invention substantially as described above, but lacks in teaching that the server provides a redemption code to the user, where the redemption code is redeemed for a physical item resembling the virtual offspring.  In a related disclosure, Pickens teaches registered pedigree stuff animals, each of which possess a unique serial number by which the parent’s genotype and phenotype may be identified (abstract).  Pickens teaches that a user may request the breeding of two parent animals, “whereupon the manufacturer makes at least one ‘offspring’ toy animal randomly selected from a litter having phenotypes determined according to the registered genotypes of the parents and the Mendelian laws of inheritance” (offspring).  It would have been obvious to one of ordinary skill in the art before the effective date to modify the virtual pet breeding system of Janis to preferentially allow for a redemption code that provides a physical item resembling the virtual offspring as taught by Pickens in order to improve sales of virtual and/or physical pets.  

Regarding claims 2 and 11, Janis teaches wherein each of the virtual pets has an assigned rarity level, and further comprising an odds chart stored on the server computer which sets a likelihood of offspring characteristics, and where the virtual offspring also is assigned a rarity level from the server computer that is affected by rarity levels of both of the multiple virtual pets (e.g., it may be desirable to bias the probabilities, for example, so that one of the genders is less common and more desirable (e.g., 25% M, 75% F) in par. 63; see also discussion of colors and pattern markings). 
Regarding claims 3 and 12, Janis teaches wherein the odds chart stored on the server computer also includes information about whether the virtual pets were previously bred or not bred (e.g., the parents of a given offspring are known to the server because there exists a relationship at least for the purposes of determining the offspring in the first place and/or because the pets are housed together in a virtual barn).  Pickens also includes such information with respect to the pedigree (i.e., 
Regarding claims 4 and 13, the combination of Janis and Pickens teaches or suggests wherein each of the virtual pets has an assigned rarity level that defines how rare the virtual pet is (e.g., whether it is male or female in Janis par. 63), and pets which are more rare have a higher chance of being awarded the redemption code (such a feature being obvious in view of Pickens because the redemption code’s desirability may also be used to drive sales of virtual items; i.e., players will be motivated to purchase additional virtual items if they are not guaranteed to produce a physical toy offspring).
Regarding claims 5 and 14, the combination of Janis and Pickens teaches or suggests wherein a first redemption code has a first rarity level called a rare redemption code that is redeemed for a rare redemption toy, and a second redemption code has a second rarity level, more rare than the first redemption code that is redeemed for a limited edition toy (the codes of Pickens being reflective of a given offspring, those offspring taught by Janis which are more rare correspond to the second redemption code and rarity level, whereas less rare offspring correspond to the first redemption code and rarity level).
Regarding claims 6 and 15, Janis teaches wherein the computer stores a collection of the user’s virtual pets, and stores and displays a user interface for the breeding, showing a list of the user’s virtual pets which are available for breeding (see at least Figs. 7A and 7B).

Regarding claims 8 and 17, Janis teaches wherein the server computer displays potential results from breeding among the collection of virtual pets when multiple virtual pets are selected (e.g., “As shown here, the parental representation 339 includes left and right arrow tabs to enable the player to toggle through possible male and female animal choices and then observe the resulting potential-offspring representation 341” in par. 59).
Regarding claims 9 and 18, Janis teaches where the virtual offspring includes at least one feature common to at least one of the selected subset of the multiple virtual pets (e.g., the parent colors may be used to determine the color of an offspring animal, as shown in at least par. 64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715